Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002-008722.  Regarding claim 1, the reference teaches a method of producing a lithium-ion cell ([0011] of machine translation) comprising the steps of A) providing first (positive) and second (negative) electrodes (10) having electrochemically active coatings on respective current collectors ([0011] and [0012]); B) contacting the first and/or second electrochemically active coatings with an “auxiliary liquid” (either polymer solution comprising an organic solvent such as NMP or later, an extraction solvent such as water, alcohol or acetone; see [0006], [0028], [0029]); C) winding the electrodes ([0017]) wherein (C) is carried out after (B); D) combining the first and second electrodes with a separator ([0017]), and E) supplying an electrolyte ([0017]).  Regarding claim 2, step C) is carried out before step D) ([0017]).  Regarding claim 5, the auxiliary liquid (which can be water) has a boiling point less than 120C.  Regarding claim 6, the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-008722.

However, the invention as a whole would have been obvious to one skilled in the art at the time of the invention because the claimed parameters can be manipulated by one skilled in the art.  Regarding the thickness of the coating layer being at least 75 microns, it is known that electrodes can be coated at a large thickness initially to provide structural integrity during manufacture and also to include as much active material as is possible in the given battery design.  Electrodes are typically subsequently calendered and densified, reducing the initial thickness thereof.  The initial thickness of the coated layer would be identified by a skilled artisan as a result effective variable for the reasons stated above.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Further, the speed of conveyance of the electrodes is a routine design choice that could be increased or decreased according to the needs of the artisan.  For example, for a higher throughput of wound batteries, the speed can be increased so as to be higher than 5 m/min, as claimed.  Accordingly, this range is not considered to distinguish over the reference. 
Regarding claims 3 and 4, which set limits of the volume fraction of auxiliary liquid as between 10 and 60%, this range would be within the skill of the art to employ in JP ‘722.  In the reference, the first auxiliary liquid (organic solvent) is extracted by a second auxiliary liquid (water etc), and the purpose of the extraction is to create a network (pore) structure in the polymer ([0017]) to allow for the electrolytic solution to be injected.  Thus, the volume fraction of liquid 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 4, 2021